Opinion issued August 27, 2009










In The
Court of Appeals
For The
First District of Texas




NO. 01-09-00123-CV




KORI DELCOURT CELANO AND KAREN DELCOURT,  Appellants

V.

DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,  Appellee




On Appeal from the 314th District Court
 Harris County, Texas
Trial Court Cause No. 2008-09904J




MEMORANDUM OPINIONAppellants Kori Delcourt Celano and Karen Delcourt have neither established
indigence, nor paid all the required fees.  See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent), 20.1 (listing requirements for establishing
indigence); see also Tex. Gov’t Code Ann. §§ 51.207 (Vernon 2005), 51.208
(Vernon Supp. 2008); 51.941(a) (Vernon 2005), 101.041 (Vernon Supp. 2008)
(listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of
appeals).  After being notified that this appeal was subject to dismissal, appellants
Kori Delcourt Celano and Karen Delcourt did not adequately respond.  See Tex. R.
App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of
case).
          We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Justices Jennings, Alcala, and Higley.